     Case 8:20-cv-01465-SB-ADS Document 19 Filed 12/02/20 Page 1 of 1 Page ID #:109


1                                                                    December 2, 2020
                                               JS-6
2
                                                                         VPC
3

4

5
                           UNITED STATES DISTRICT COURT
6
                          CENTRAL DISTRICT OF CALIFORNIA
7

8
      UNITED AFRICAN-ASIAN
9     ABILITIES CLUB, ON BEHALF OF                 Case No: 8:20CV01465 SB (ADSx)
10
      ITSELF AND ITS MEMBERS; ANNA
      MARIE WIGGINS, An Individual, ON
11    BEHALF OF ROBERT AARON                       ORDER FOR DISMISSAL WITH
12
      MCKISSICK,                                   PREJUDICE OF ENTIRE ACTION
                       Plaintiffs,
13          v.                                     [Fed. R. Civ. P. Rule 41(a)(1)(ii)]
14    LOMA VISTA APARTMENTS
      ASSOCIATES, A California General
15
      Partnership; and DOES 1 THROUGH
16    10, Inclusive
17
                  Defendants
18
            Based on the Joint Stipulation for Dismissal With Prejudice submitted by the
19
      parties herein and for good cause shown, this Court hereby dismisses with prejudice
20
      all Defendants from Plaintiffs’ Complaint and dismisses with prejudice Plaintiffs’
21
      complaint in its entirety. Each of the parties herein shall bear their own respective
22
      attorney fees and costs.
23

24          IT IS SO ORDERED.
25

26
      Dated:    December 2, 2020
27                                           By: _____________________________
28
                                                   Hon. Stanley Blumenfeld, Jr.
                                                   United States District Judge


                                                                                              1
